BUSSEY, Presiding Judge.
Eldon Smith was charged, tried and convicted in the District Court of McCurtain County, Oklahoma for the crime of perjury, and from the judgment and sentence rendered against him fixing his punishment at two years imprisonment in the State Penitentiary, a timely appeal was perfected to this Court.
No briefs were ever filed on behalf of the plaintiff in error within the original time authorized under the rules of this Court, or any valid extensions thereof and accordingly on September 24, 1965 this cause was submitted on the record as provided under Rule 9.
We have carefully examined the record in the instant case for fundamental error, and finding none are of the opinion that the judgment and sentence appealed from should be affirmed.
We observe that in the trial court demurrers and numerous motions were interposed on behalf of the plaintiff in error. A motion in arrest of judgment was filed on behalf of the plaintiff in error as was a motion for new trial, and neither in the trial court nor in this Court on appeal was a single citation of authority in support of the various motions, pleadings or assignments presented.
We have repeatedly held that it is necessary for counsel for plaintiff in error not only to assert error, but to support his contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this Court will not search the books fox-authorities to support the mere assertioix that the trial court has erred. See Fryar v. State, Okl.Cr., 385 P.2d 818.
The judgment and sentence appealed fi'om is affirmed.
NIX and BRETT, JJ., concur.